Filed 12/1/20 P. v. Lieberman CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B303989
                                                          (Super. Ct. No. 2013039320)
     Plaintiff and Respondent,                                 (Ventura County)
v.
AARON BENJAMIN
LIEBERMAN,
     Defendant and Appellant.


             Aaron Benjamin Lieberman appeals from the
judgment entered after he pled no contest to possession for sale of
more than four kilograms of MDMA (count 1; Health & Saf. Code,
§§ 11378, 11370.4, subd. (b)(1))1, transportation of a controlled
substance (count 3; § 11379, subd. (a)), sale of a controlled
substance (count 4; § 11379, subd. (a)), and selling, transporting
or offering to sell a controlled substance (count 5; § 11379, subd.
(a)). Three months after the change of plea, appellant brought a
motion to withdraw his plea which was denied by the trial court.
The trial court suspended imposition of sentence, granted


         1   All statutory references are to the Health and Safety
Code.
probation with 365 days county jail, and ordered appellant to pay
various fines, fees, and restitution.
             We appointed counsel to represent appellant in this
appeal. After counsel’s examination of the record, he filed a brief
raising no issues. On October 13, 2020, we advised appellant
that he had 30 days within which to personally submit any
contentions or issues he wished us to consider. No response has
been received.
             The record reflects that appellant sold MDMA to a
confidential informant in two controlled buys. The third
controlled buy was a “jump bust” at the Walmart parking lot in
Simi Valley. Officers found 718 grams of MDMA and $360 on
appellant’s person. Ventura County Sheriff’s deputies conducted
a probation search of appellant’s house and found MDMA (4,000
grams), marijuana, steroids, pill presses, narcotics paraphernalia
(cutting agents), $38,920 cash, and ammunition.
             We have reviewed the entire record and are satisfied
that appellant’s counsel has fully complied with his
responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40
Cal.4th 106, 126.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.

                                     YEGAN, Acting P.J.
We concur:

             PERREN, J.

             TANGEMAN, J.




                                 2
                    Derek D. Malan, Judge

               Superior Court County of Ventura

               ______________________________

           Richard B. Lennon, Executive Director, under
appointment by the Court of Appeal, for Defendant and
Appellant.

           No appearance for Respondent.